                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

GREGORY WOIENSKI,

                         Plaintiff,

v.                                                              Case No: 6:18-cv-393-Orl-40KRS

UNITED AIRLINES, INC.,

                         Defendant.


                                                 ORDER
          This cause came on for consideration without oral argument on the following motion filed

herein:

          MOTION:        PLAINTIFF’S UNOPPOSED RENEWED MOTION FOR
                         ENLARGMENT OF TIME TO FILE EXPERT
                         DISCLOSURES (Doc. No. 36)

          FILED:         February 23, 2019



          THEREON it is ORDERED that the motion is GRANTED in part and
          DENIED in part.

          In attempting to state good cause to extend deadlines for disclosure of expert witness reports,

counsel for Plaintiff explains to the Court that he did not “reach out” to Plaintiff’s proposed expert

witness until approximately 10 days before Plaintiff’s expert witness disclosures were due. It is

not surprising, therefore, that the expert witness was unable to prepare an expert witness report by

the disclosure deadline of February 21, 2019. This information does not establish that the expert

witness disclosure deadline could not have been met if counsel had exercised due diligence by

contacting the proposed expert months before the expert witness report was due.
         Nevertheless, counsel for Plaintiff states that the expert’s report has been prepared and that

the expert’s deposition is scheduled for February 26, 2019. Recognizing the prejudice Plaintiff will

suffer if he is precluded from relying on a medical expert, and in the absence of objection by

Defendant, the deadline for Plaintiff to serve his expert witness report in the form required by

Federal Rule of Civil Procedure 26(a)(2) is extended to February 25, 2019, the day before the expert

is scheduled to be deposed. 1 It is ORDERED that counsel for Plaintiff shall cause this report to

be hand delivered in paper or electronically to counsel for Defendant on or before 5:00 p.m. on

February 25, 2019. The deadline for Defendant to disclose its expert witness report is similarly

extended by 4 days, resulting in the new deadline for Defendant to serve its expert witness reports

being March 25, 2019.

         This order and the enlargements of time granted herein may not be cited or relied upon in

support of a motion to continue any other deadlines in this case.

         DONE and ORDERED in Orlando, Florida on February 23, 2019.

                                                                   Karla R. Spaulding
                                                                   KARLA R. SPAULDING
                                                             UNITED STATES MAGISTRATE JUDGE




         1
           If necessary, counsel for Plaintiff shall arrange to have the expert’s report transcribed locally by a court
reporter or other qualified medical transcriptionist to meet this deadline.


                                                           -2-
